Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3, 6 and 8 have been amended. Claims 1-10 have been examined.

Response to Arguments
2.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/16/2022 was filed after the mailing date of the Non-final Rejection on 01/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
6.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (U.S. Patent Application Publication 2020/0213099), and further in view of Trevethan (U.S. Patent Application Publication 2021/0075600), and further in view of Tueno et al. (U.S. Patent Application Publication 2020/0280430; hereafter “Tueno”).

	For claims 1 and 6, Wright teaches a method and an apparatus for generating a secret key, comprising:
	one or more processors (note paragraph [0292], processor);
	a memory (note paragraph [0292], memory); and
	one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (note paragraph [0293], application) and
	the one or more programs include commands for
	generating a share of each of a user and a plurality of other users for a secret key of the user (note paragraph [0114], each participant generates a fi(h) share for each participant; paragraph [0270], each of the nodes determines a value of its polynomial for each other nodes, fi(h), for all h nodes),
	providing the share of each of the plurality of other users to a user terminal of each of the plurality of other users (note paragraph [0118], each participant broadcasts values to all participants; paragraph [0271], the first node i shares the secret, fi(h), for node h with that node h),
	receiving a share of the user for a secret key of each of the plurality of other users from the user terminal of each of the plurality of other users (note paragraph [0118] and [0120], each participant verifies the consistency of the received shares from those received from each other participant; paragraph [0272], the first node i receives from each node of the other h nodes, fh(i)), 
	generating a new secret key of the user using the share of the user for the secret key of the user and the shares of the user for the secret key of each of the plurality of other users (note paragraphs [0124]-[0125] and [0128]-[0129], each participant calculates their key share, dA(i); paragraph [0274], the first node i determines a private key share, dA(i), as the same of the secrets fh(i)).

	Wright differs from the claimed invention in that they fail to teach:
	performing distributed decryption based on the new secret key of the user with respect to a ciphertext encrypted using a common public key

	Trevethan teaches:
	performing distributed [access] based on the new secret key of the user with respect to a ciphertext encrypted using a common public key (note paragraphs [0014], [0085], [0112]-[0116] and [0129]-[0132], participants perform a threshold scheme based on their new secret keys to access a resource that has been secured by a shared public key)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the secret key share generation of Wright and using secret key shares to access data secured with a group public key of Trevethan to form a combination where secret key shares are generated by group participants (Wright) and then used to collaboratively work on a solution and access a reward that is secured with the group public key (Trevethan). One of ordinary skill would have been motivated to combine Wright and Trevethan because it would allow for collaboration for a reward in a trust-less system (note paragraph [0010] of Trevethan ).

	The combination of Wright and Trevethan differ from the claimed invention in that they fail to explicitly teach:
	distributed decryption

	Tueno teaches:
	distributed decryption (note paragraph [0079])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wright and Trevethan  and using secret key shares to decrypt data encrypted with a common public key of Tueno. It would have been obvious because a simple substitution of one known element (decryption using a threshold private key of Tueno) for another (accessing a resource using a threshold private key of Trevethan) would yield the predictable results of secret key shares are generated by group participants (Wright) and then used to collaboratively work on a solution and access a reward that is secured with the group public key (Trevethan) where accessing the reward uses distributed decryption (Tueno).


	For claims 2 and 7, the combination of Wright, Trevethan and Tueno teaches claims 1 and 6, wherein the generating of the share comprises generating the share of each of the user and the plurality of other users for the secret key of the user such that the secret key of the user is allowed to be generated using a predetermined number or more of shares among the shares of the user and the plurality of other users for the secret key of the user (note paragraphs [0123]-[0128] of Wright, Shamir secret sharing scheme is used, where coefficients bh represent the Lagrange interpolation coefficients necessary to recover the secret;  and [0274], a second secret must be received from “at least k-1 nodes” to determine the private key share).


	For claims 3 and 8, the combination of Wright, Trevethan and Tueno teaches claims 2 and 6,
	wherein the one or more programs may further include commands for generating a partial decryption result using the new secret key of the user (note paragraphs [0035], [0041] and [0079] of Tueno, participant takes a ciphertext and a secret key share and outputs share m’i of message m’) with respect to the ciphertext encrypted using the common public key (note paragraph [0079] of Tueno, data is encrypted with common public key),
	receiving the partial decryption result with respect to the ciphertext generated using an updated secret key share of each of the predetermined number or more of other users from the user terminal of each of the predetermined number or more of other users among the plurality of other users (note paragraphs [0036], [0041] and [0078] of Tueno, participant may be combiner which executes reconstruction algorithm with partial decryption shares), and
	generating a plaintext for the ciphertext using the generated partial decryption result and the received partial decryption result (note paragraphs [0036]-[0037], [0041] and [0079] of Tueno, output of reconstruction algorithm is plaintext message).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wright and Trevethan  and using secret key shares to decrypt data encrypted with a common public key of Tueno. It would have been obvious because a simple substitution of one known element (decryption using a threshold private key of Tueno) for another (accessing a resource using a threshold private key of Trevethan) would yield the predictable results of secret key shares are generated by group participants (Wright) and then used to collaboratively work on a solution and access a reward that is secured with the group public key (Trevethan), performing decryption of data that was encrypted with the common group key when a threshold number of the participants use their key share for decryption (Tueno).


	For claims 4 and 9, the combination of Wright, Trevethan and Tueno teaches claims 3 and 8, wherein the common public key is generated using a public key of the user which corresponds to the secret key of the user and a public key of each of the plurality of other users which corresponds to the secret key of each of the plurality of other users (note paragraph [0050] of Tueno, in one embodiment, each client chooses a secret ski and corresponding pki and the client jointly compute the common public key ).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wright and Trevethan  and using secret key shares to decrypt data encrypted with a common public key of Tueno. It would have been obvious because a simple substitution of one known element (decryption using a threshold private key of Tueno) for another (accessing a resource using a threshold private key of Trevethan) would yield the predictable results of secret key shares are generated by group participants (Wright) and then used to collaboratively work on a solution and access a reward that is secured with the group public key (Trevethan), performing decryption of data that was encrypted with the common group key when a threshold number of the participants use their key share for decryption (Tueno).


7.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wright, Trevethan and Tueno as applied to claims 3 and 8 above, and further in view of Rane et al. (U.S. Patent Application Publication 2018/0101697; hereafter “Rane”).
	For claims 5 and 10, the combination of Wright, Trevethan and Tueno differs from the claimed invention in that they fail to teach:
	wherein the generating of the plaintext comprises s generating the plaintext through linear combination between the generated partial decryption result and the received partial decryption result.

	Rane teaches:
	wherein the generating of the plaintext comprises s generating the plaintext through linear combination between the generated partial decryption result and the received partial decryption result (note paragraphs [0084]-[0085] and [0185]-[0186], aggregator algorithm uses linear combination of combining partial decryptions).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wright, Trevethan and Tueno and the linear combination of partial decryptions of Rane. It would have been obvious because a simple substation of one known element (linear combination of partial decryptions of Rane) for another (reconstruction algorithm of Tueno) would yield the predictable results of performing decryption of data that was encrypted with the common group key when a threshold number of the participants use their key share for decryption (Tueno) using a linear combination reconstruction algorithm (Rane).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Deshpande et al. (U.S. Patent Application Publication 2020/0082399) teaches n participants performing distributed decryption on data encrypted with a system-wide public key (note paragraph [0024]).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438